Title: From John Adams to Thomas Truxtun, 13 December 1804
From: Adams, John
To: Truxtun, Thomas



Dear Sir
Quincy 13th: December 1804

This morning I had the pleasure of receiving your favour of the 5th. of this month, with its important enclosures. I cannot accuse my Countrymen with ingratitude. They feel their obligations with ardent sensibility, whenever and wherever they see them. They sometimes from a variety of causes overlook them where they ought to be seen, and sometimes are made to believe they see them where they are not. You have dived to the bottom of the Secret. The Gentlemen now in power owe their elevation to French influence and to the partiality of the American people to France. This Nation has been taught by their present leaders to believe that we are under great obligations to the French and owe them much gratitude. This is not all. We have received great injuries from England, and the resentments of the people are carefully kept up; so that resentment against one rival nation, coinciding with gratitude to another have produced effects the most unaccountable. It is in perfect consistency with this system that you and captain Little are considered as the most heinous sinners next to those who set you to work; and indeed in this sense you were. The mighty change however could not have been accomplished without a little assistance from England. Their friends in this Country and their Zealots for unlimited power on the Ocean never saw with pleasure a  or an embargo of an American Navy, but as an instrument of mortification to France The moment they saw it was not to be employed against France, they wished it to perish, and most manifestly assisted in destroying the authors of it.
I was never arrogant or presumptuous enough to talk of playing off France against England and England against France as some scribblers have pretended, nor yet of holding the ballance between these two great Nations as some members of Parliament have hinted, but my system has been for nine and twenty years at least, to do justice and maintain friendship with all nations as long as we possibly could, and have alliances with none if we could avoid it. Neither the French nor the English are satisfied with this. Naturally Each of them wishes us to engage in war on their side against their rival. Monroe almost assured the French that we would be on their side, and many others of his party did the same. You and J. Truxton, arrogant as it may be thought, taught them otherwise; we were supported then by the Nation in such a manner as to convince them that they must be contented with neutrality, and accordingly I suppose they have given us leave to be neutral, provided we will choose their friends for our rulers. None so blind as those who will not see. The present generation will not see, because neither the French nor the English are willing they should see. But posterity cannot be blinded. Your services as well as those of the Officers and Seamen of the American Navy in the last years of the last Century, will be held in everlasting remembrance esteem and respect. It is neither compliment, paradox nor fanciful flight, but a deliberate opinion, that their exertions made such an impression on France and Spain as finally threw Louisiana into our hands and produced every other success in foreign affairs, that Jefferson has obtained.
I assure you I feel as little and as humble as you do and for the same reasons, especially since the people of my own native State have humbled themselves with more meanness than any other. God forgive them for they know not what they do. I agree with you however in opinion, that this prostration cannot be long.
I rejoice to see an Officer, who distinguished himself so nobly in the war with France come forward with so much characteristic frankness and candor on the present occasion. The copies for Governor Strong I will endeavor to convey to him.
With great esteem and consideration I am your sincere friend & / very humble Servt
